Citation Nr: 1001980	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  04-41 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include chronic paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to 
March 1976.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which held that new and material evidence had not 
been submitted to reopen a claim for service connection for 
chronic paranoid schizophrenia.  

A preliminary review of the claims file reveals that service 
connection for a psychiatric disability was not previously 
denied.  Thus, the claim on appeal for service connection for 
chronic paranoid schizophrenia should be decided on the 
merits.  A September 2004 statement of the case correctly 
identified the issue as entitlement to service connection for 
chronic paranoid schizophrenia.  

On the VA Form 9, Appeal to Board of Veterans' Appeals, 
received on December 2, 2004, the Veteran had requested to 
appear before the Board at a Travel Board hearing.  However, 
in a December 20, 2004 statement, he withdrew his request to 
appeal at a Travel Board hearing.  As a consequence, no 
further action need be taken in regard to the hearing 
request.  See 38 C.F.R. § 20.704(e) (2009).

The Veteran originally filed a claim of entitlement to 
service connection for chronic paranoid schizophrenia.  The 
medical evidence of record indicates that the Veteran has 
been diagnosed with depression.  Although not claimed by the 
Veteran, the Board has recharacterized the issue on appeal as 
indicated above to include depression.  See Clemons v. 
Shinseki, 23 Vet. App. 1, 4-5 (2009).

This case was previously before the Board in February 2008 
when it was remanded for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.





REMAND

The Veteran seeks entitlement to service connection for an 
acquired psychiatric disorder, to include chronic paranoid 
schizophrenia.  The Veteran contends that his condition is 
due to his active service.  The Veteran's service treatment 
records do not reveal any complaint, diagnosis, or treatment 
for any psychiatric condition.  Upon examination at 
separation from service in March 1976 the Veteran was not 
noted to have any psychiatric abnormalities.

In a letter, dated in December 2002, Dr. L.M. reported that 
he had been treating the Veteran for paranoid schizophrenia 
since June 2000.  Dr. L.M. stated that the Veteran was 
prescribed medication for his condition.  The physician 
stated that "[i]t is my believes that my patient became 
acutely ill since July of 1976 when on the board of USS 
"Montecello" he developed command type auditory 
hallucinations and became psychotic."  The physician did not 
provide any rationale for his statement and there is no 
indication that he reviewed the Veteran's service treatment 
records.

In a letter dated in March 2003, Dr. L.M. reported that the 
Veteran was diagnosed with schizophrenia.  The physician 
noted that the Veteran became acutely ill when on board the 
USS Montecello and that over the years the Veteran's 
condition had become chronic.  The physician reported that 
the effects of the Veteran's illness were "confusing and 
often shocking" to his shipmates.  Dr. L.M. indicated that 
the Veteran had reported to him that the medical examination 
provided by the Navy was not adequate and that he told a 
corpsman of his difficulties.  Dr. L.M. stated that the 
reported conditions and subsequent symptoms of the Veteran 
were typical with individuals with schizophrenia.  The 
physician noted that the Veteran's condition was not due to 
sea or land duties.

Under 38 U.S.C.A. § 5103A(d)(2) (West 2002), VA must provide 
a medical examination and/or obtain a medical opinion when 
there is: (1) competent evidence that the Veteran has a 
current disability (or persistent or recurrent symptoms of a 
disability); (2) evidence establishing that he suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period; 
(3) an indication the current disability or symptoms may be 
associated with service; and (4) there is not sufficient 
medical evidence to make a decision.  See Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

As noted above, there is some evidence indicating that the 
Veteran's current psychiatric condition may be related to his 
active service and the Veteran reports that his symptoms, 
which have now been associated with a psychiatric disorder, 
had their origin in service.  As such, the Board finds that 
the claim must be remanded for the Veteran to be afforded a 
medical examination and for an opinion to be obtained 
regarding the etiology of his psychiatric disorder.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo an 
appropriate VA examination to determine 
the nature, extent, onset and etiology of 
any psychiatric disorder found to be 
present.  The claims folder should be 
made available to and reviewed by the 
examiner.  All indicated studies should 
be performed, and all findings should be 
reported in detail.  The examiner should 
comment on the Veteran's report regarding 
the onset and continuity of 
symptomatology, the lay statements of 
record relating to the Veteran's 
psychiatric disorder since service, and 
opine as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that any psychiatric 
disorder found to be present is related 
to or had its onset during service.  In 
rendering an opinion, the examiner must 
comment on the statements of Dr. L.M.  
The rationale for all opinions expressed 
should be provided in a legible report.  

2.  Thereafter, readjudicate the 
Veteran's claim.  If the benefit sought 
on appeal is not granted, the RO should 
issue the Veteran and his representative 
a supplemental statement of the case and 
provide the Veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


